Citation Nr: 0632829	
Decision Date: 10/23/06    Archive Date: 10/31/06

DOCKET NO.  03-27 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for pyelonephritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service from August 1972 to 
December 2001.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In January 2006 three issues were remanded for further 
development, including the issue stated on the title page.  A 
March 2006 rating decision granted the veteran service 
connection for phlebitis of the right leg, left leg, and 
gastroesophageal reflux disease.  Thus these issues are no 
longer in appellate status.  


FINDING OF FACT

There is no medical diagnosis of pyelonephritis.  


CONCLUSION OF LAW

Pyelonephritis was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to have 
been incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issue on appeal.  
The discussions in the June 2004 VCAA letter have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  Moreover, in the 
June 2004 VAA letter, the appellant was advised of the types 
of evidence VA would assist him in obtaining as well as his 
own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board also notes that the June 2004 VCAA letter notified 
the appellant of the need to submit any pertinent evidence in 
the appellant's possession.  In this regard, the appellant 
was repeatedly advised to identify any source of evidence and 
that VA would assist in requesting such evidence.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  

The United States Court of Appeals for Veterans Claims 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided VCAA notice to the veteran after the rating decision 
on appeal.  However, the Board finds that any defect with 
respect to the VCAA notice requirement was harmless error for 
the reasons specified below.

In the June 2004 VCAA letter, the RO informed the appellant 
of the applicable laws and regulations regarding the claim, 
the evidence needed to substantiate such claim, and which 
party was responsible for obtaining the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claim.  The appellant has also 
been afforded the benefit of VA examinations during the 
appeal period, and was provided with the opportunity to 
attend hearings.  Neither the appellant nor his 
representative has indicated, and there is otherwise no 
indication that there exists, any pertinent outstanding 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.

Under these circumstances, the Board finds that adjudication 
of the claim under consideration, at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
In the present appeal, in May 2006 the appellant was provided 
with notice of what type of information and evidence was 
needed to establish a disability rating and an effective 
date.  



Analysis

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 
90 days or more of active service during a war period or 
after December 31, 1946, certain chronic disabilities, such 
as nephritis, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran's service medical records included a January 1999 
intravenous pyelogram, which was unremarkable.  Records from 
February 1999 revealed a normal cystoscopy, stable 
microscopic hematuria, and decreased force of urinary stream.  
A March 1999 examination found microscopic hematuria.  The 
veteran's August 2001 pre-discharge examination indicated the 
veteran had noticed a decreased force in his urinary stream 
in 1995.  The veteran also needed to urinate 2 to 3 times per 
night.  He had an evaluation of microhematuria, which was 
thought to be due to elevated blood pressure.  Urinary flow 
studies appeared to be abnormal.  The veteran's diagnosis was 
benign prostate hypertrophy.  The January 2002 rating 
decision granted the veteran service connection for benign 
prostate hypertrophy, claimed as urinary tract and prostate 
problems.  

A July 2003 letter from a Foreign Medical Officer, who 
treated the veteran from January 2002 to March 2003 at the 
U.S. Embassy in Nigeria, stated that the veteran had been on 
antibiotics for a urinary tract infection, was on anti-
malaria drugs since 1999, and continued use of the 
medications could result in kidney damage.  Although the 
veteran's tenderness on palpation over the kidney resolved, 
the Officer indicated that there may be a need for continued 
possible treatment.  The veteran was afforded a VA 
examination in February 2006.  The veteran's claims folder 
was reviewed in conjunction with the examination.  The 
veteran's current systems included difficulty starting his 
stream, but no sign of hematuria.  The veteran had nocturia 
apparently once nightly.  The examiner opined that the 
veteran did not have a current diagnosis of pyelonephritis or 
other urinary problems except benign prostatic hypertrophy.  
It was indicated that his kidney function should continue to 
be monitored for possible recurrence of kidney disease.  The 
diagnosis was past history of hematuria, exact etiology 
unknown.  

Thus there is no competent medical evidence showing that the 
veteran currently has a diagnosis of pyelonephritis or other 
urinary problems.  Thus any kidney disorders the veteran may 
have had during service appeared to have been acute and 
transitory.  The Board has carefully reviewed the medical 
evidence of record and there appears to be no evidence of 
pyelonephritis or other kidney problems.  While the Foreign 
Medical Office stated that the veteran had urinary tract 
infections in the past, he did not indicate any current 
disabilities and noted the veteran's tenderness on palpation 
over the kidney resolved.  Moreover, the examiner during the 
February 2006 VA examination found that the veteran did not 
have any urinary problems except benign prostatic 
hypertrophy, for which service connection in effect already 
has been granted.  The Court has held that the evaluation of 
the same disability under various diagnoses is to be avoided.  
See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  Accordingly, the veteran's service connection claim 
for pyelonephritis is denied as the evidence fails to 
establish that the veteran has the claimed disorder.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.



ORDER

The appeal is denied.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


